E,     mrowivEar           GENERAL

                            OF         XAS




Boar&of Truetees, Bandera                                                     $&
RuralHI@ Sehool~Dietriot
Bsndera, Texas

oeutlemen   .:                           opinlon~,RcLO-5903
                                         B&f SHS@&y of proposed Bandera
                                         REBDbonde; whether validating
                                         act app1iee tQ actions takep
                                         aubeequent to enaatnant, but
                                         prior to its effective date.

            We have exa@ned the traneaript of legal proceedings enWitt+
in oonneotion with the propoeed iaauanoe of $10,000 in bonda pursuant to
an election held on the 2let day of August, 1943. We regret that we cannot
approve t&bo~W~, but it le our opinion that the attempt to e&e.bllsh th?,
dietriot 80 ti to invlude within its boundaries more t?mn 100 equa2-e miles
without holding an eleotion relative to such oreation ae required bj~AFti0l.e
29220 Vernon’e Ann. Civ. Statutee was ineffeot;ual.  In oonsequenoe it Is
our opinion that the district attempted to be formed without auoh oompli-
an08 ie not a legal4 oonetituted iSSuing   agency.


             In oonnectlon with our consideration of the problem, we have
been furnished with a brief prepared on behalf of the dietrlot by Mr.
J. P. Gibsw, ab4 urging that the validating act enacted by the 48th
Leglsletare wae affeotive to oure the want of ocmplianoe with the mandate
of Article 29220; the validating act (Chap. 327, Aote 48th Legislature)
provide;a in pWt:

                “All sohool districts,   inoludw * * * ~ruralhigh aohool
       districte,   (yrd all other schooldist+.te,    groups or annexationa
      ,bf whole dietrlcte or parts of dlst~iots by vote of people residing
       in suoh d@tricte or by aotion of oounty eohoolboards, whether
       created by general or epecial law in this state, and heretofore
       laid o&t and established or attempted to be established by the
       proper offioere of any county or by the Legislature of the State
       of Texas, and heretofore recognized by either state or oounty
      .authorlt.iea (LBeohooldistricta,     are hereby validated in all
       respecte as though they had been dn4 and legal4 eatabllehed
       Ill the firat! instance."

             All aotione relating to the attempted oreation of the Bandera
Dlstriot., as it affects the present issue of bonde, were   en after the
time the Legislature had paeaed the quotad validating aat %a after It
Board of Tnmteea, Bandera Page ? (o-5903)



had been approved~by the Governor. While the bill carried an emergency
ohuse, It did not receive the raoord vote in both houses requieite t,o
put it into dnnnediateeffeot, an&&herefore its effective date wae
deferred under the Constitution until 90 days after the adjoummant of
the Legislature on May 11, 1943. It wae during the ninety days interim
following upon adjourment that the Bandera Distrlo t was attempted to
be formed in disregard of the mandatory provisions of Artiole 29220,
supra .

            The legal queeticm is whether Chapter 327, eupra, is operative
to validate and make effeotlve the aotiona taken subbsequentto its passage
in the attempted formation of thu,Bandera Dl6trlot; If it is not, then the
dietriot ie without legal exletanoe in lte present form.

              Mr. Gibson’s .brie? snoointly states the argument to aupport
the valldlw    of the eatabliehment of the district aa followa:

            “It will be observed that this valldatlng aot appllee
     to all district-a heretofore established, and the queetlon
     is on what data the word heretofore is ueed. In tie oaae of
     G.H. &IS.A. Railway Co. va. State, 17 8. W. 67, the S~preae
     Court, speaking through Judge Gaines, said:

             “We apprehend that no universal rule of oonstruotion
     can be adopted when a statute, whioh makes a distinction between
     the future and past traneaotiona, is paaeed upon one day to
     take effect on another; but we think the general rule la that
     a statute speaks from the time it becomes a law, and what haa
     oamrred between the date of its passage and the time it took
     effect is deemed, with respeot to the statute, a,past tranaaotlon.~"

           It Is well settled by our casee that, a8 a general rule etatutes
having prospeotive operation speak aa of their effective date. Moonnan
va. Terre11 109 Tex. 173, 202 S.W. 727; Fisher va. Simon 95 Tex. 240,
66 S. V. 477. Hence it is further established that exoeptlone oarved out ,..
of statute8 having proepeotlve operation general4 relate to the effecti+     '.,
date of the statute.   GE & SA Ry. Co. ve. State, 81 Tex. 598, 17 9. W. 67;
soales va. Marehall 96 Tax. 140, 70 S. U. 944.
           Tne rule that statutes generally speak ae of their effeotive date
is but a rule of oonetruction, however, which the courts have employed in
ascertaining the Intention of the Legislature In the enaotPlent of statutes;
It ie not a rule whloh applies to all statutes under all oircumatanoee.
The true rule for deteminlng the meaning of language mployed in an Act
of the Legislature la to give the statute the meaning which is expreaelve
of the Legielatiw   intention.   Soalee vs. Marehall, aupra.

          Sutherlad,   Statutory Comtruotion (~3rdEd. HorFk) Vol. 2          ,
p. ~6 Sec. 221.3, defines the charaoter of euaotmehtwith which we
presently are comerned as follows:
Board of Truetees, Bandera,Page 3 :(O-5903)



           "A ourative sot is a statute pasaed to cum defeota in
     prior law, erto validate proceed-,      lnet~enta,   or aote of
     pnblia or private  admlnletrative authorltlee whloh in the
     abaenoe of moh an aot would be void for want of oopfonnity
     with existing lee1 requirsmentr, but whioh would have been
     valid if the mtatuta had no provided at the tire of enaoting.”

           Clmtlre 8tatuter are rare4,    ii ever, intended to hare
     any prorpeotlve operationt they eze in their very nature
     rf+mpeotire,    am intended to operata ,upon paat aotlono and
     ordlnarl4 will be oonetied M having no prospeotlve operatIona
     whatever. Hunt C&       w. Ftt     Coun@ (Tar. Oiv. App.) 7 8. W.
     (26) 648 (Op’j?;;ibnof Majority approved on annwer to oertifled  quee-
     tiona, ~6 Tax. 277, 288 6. Ii. 805); 5%&.. ,J. p. 1179 See. 7l3.

          In People ex rel Maokay w. OB.b QR Colpany, 305 Ill. 567,
     l37 X. E. 392, the Supreme Oourt of Illinoie had before it for
     review the valldlty of a tax levy niade August 10, 1921; the
     appellantd oontended that a validating Aot paeaed by the
     Legislature on May 10, made the levy effective.   This contention
     wae overruled by the court, and it wae eald,

           “Curative Aote do not apply to defects arising after
     palrrrageof the Aot. The objedt of a curative aot is not to
     ohange the law governing future action, bat to waive come
     requhent     of the law affeoting past action.”

          To give the validating aot hem under oonslderatlon the
     oonetruotlon that it was effective to cum any defeat arising
     prior to the date it beoame effective ae a law, would be to
     oonetme the act an euependlng all the mquirsmsnta relating to
     the eetabllshaent of nohool distriote for the period beginning x~”
     with the paemaSeof the act and ending 90 daye after this adjournment
     of the Legirlatum which paeeed it.    In effeot, the aot would be
     a delegation to the looalauthorltiea   of the legielatlve power
     to prescribe the method to be obeerved in the ertablinhment of
     sohool distriote during the period between parrage of the aot
     and lte effeotiw  date.

          It ir obvloua, we thin$ that a auratire sat-one an6wming to
     waive frilare to bbaerve a pmeor%@d prooew-ra6t      neoeerarlly
     be oonstied ae rei&ting.to acti-    92 which the Legielatum oould
     haw been aw- at the t&e the law was pasned. Validating acte
     in their nature are written broadly, .se thie one lej if it is
     given prospective operation between the date it was passed hp the
     Legislature and its effective date, all of the eafeg#crla whioh
     the Legislatizm has painstakingly preeorlbed in relation to the
     establlahnent of sohool districts would be waived and suspended.
     We cannot foretell just what oouaequenoes would flow fram suoh a
Board of Tnmtees, Bandera, Page 4 (O-5903)



construction of the Act: the action preeently reviewed is but one of
the possible resulte which would aoorue frm suoh a oomtmotioa.     We
therefore are of the opinion that the validating act above quoted does
not apply to a&ions taken In the formation of eohool dletricta subee-
quent to Its paesage through the kzaislature, but la limited to dlstriote    ~
formed or attampted to be formed before the enaotmnt of the tiaaure.
In oonaequence, It la further our opinion that the act ia not operative
to oure the want of compliance with Article 2g22c In the attempted foma-
tlon of the Bandera Rural El@ School Dietriot subeequent to the passage
of the sot.

          Another reason for our opinion that the ouratlw aot irr not
effective to validate the attempted fomatlon of the Bandera District ia
that the etatute by itr terms is limited to those eohooldletricta     established
or attempted to be eetabllahed "by the proper officers  of any County. e ."
In view of the fact that Article 29220 requires a vote of the qualified.
electors ae a condition preoedent to the establiebmnt of a proposed rural
high school dietriot oontaining within its boundaries more than one hundred
aqume oflea, it is probable that the County Board of Truetees should not
be regmded am "the proper officers"   to establish the dletriotwithin
the meanlug of the curative act.

          For the above reasons, we are of the opinion that the proposed
bond6 may not be lee14   Issued, and the same are therefore disapproved.

APPROVED
       APR. 7, 1944                           Very truly yours

 /a/ Geo. P. Blaokbum                     AlTORNEYGEt@R&LOFTEXAS

ACTItJGA'IWRREYGBNRRALOF
                     TFXAS

                                           By /s/ Gaynor Kendall
                                                  Gaynor Kendall
                                                      Assistant


 GK:ncd-da                                    ZBIS OPIIiIOllCWSlDERm
OK /s/ F.D.                                   Am APPROVED   III LTMITED
                                                    CONFERENCE